Title: To Thomas Jefferson from George Mason, 21 July 1788
From: Mason, George
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Virginia Fairfax County, Gunston Hall July 21st. 1788.
          
          I wrote You on the 26th. of May last, by my son John, Via Bourdeaux; to which I beg Leave to refer.
          I intended to have given You the fullest Information in my Power upon the present gloomy State of American Politics, but the Ship, this Letter goes by, sails to-morrow; and I have had so severe an Attack of the Gout in my Stomach, for two or three Days past, that I have not been able to sit up, and now write in so much pain, that I must defer it, to another Opportunity. I enclose You however the last two or three Days proceedings of the Virginia Convention; which will shew You by how small a Majority, the new plan of Government has been ratified here.
          I have desired Capt. James Fenwick (the Partner of the House in Bourdeaux, who transacts their Business here) to send over some Patterns of coarse Goods (as per List on the other Side) to his Brother and my Son; to see if such can’t be manufactured in France, as cheap as in Great Britain: the Consumption of these Articles in the Middle and Southern States is immense; and nothing wou’d contribute more to encrease the commercial Intercourse between America and France, more than his being able to furnish them upon equal Terms with Great Britain. In this Light, perhaps it may be an Object worthy the Attention and Patronage of the French Ministry: if You think it so, and will write to my Son at Bourdeaux on the Subject, he will wait upon You at Paris, with the Patterns. You will observe that the coarse woolens are what we buy for our Slaves; most of the coarse french woolens I have seen are buttered with a great deal of Paste, or some such thing which shou’d be avoided; the nearer those woolens, to which our Slaves have been accustomed, are imitated, the better; the width too shou’d be minutely attended to, and must be full ¾th of an English Yard.
          I am not able to sit up longer than to assure You, that I am, with the greatest Esteem & Respect dear Sir Your most obdt. Servt.,
          G Mason
          Patterns of the following Articles
          
            white welsh plains or negroe’s Cotton, nap’d and unnap’d coarse half thicks—coarse Duffield or Bearskin
            twill’d white Scotch plaiding—Dutch Blankets 6/4 wide—15. in a piece
            Scotch plaid Hose—Coarse Yarn Hose for negroes—Coarse felt Hats for Do.
            ozenbrig thread—strong coarse Shoe thread—weeding and hilling Hoes
            Sweed’s falling Axes—flat pointed Nails—30d—20d—10d—8d. and 6d.
            Sharp pointed 4d. Nails. N.B. the Axes must be well steel’d.
          
        